DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/30/19, wherein:
Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIANJUN LIU ET AL (CN-107756426-from Applicant’s IDS filed 11/30/21-Translation of Abstract and Google Patent Search).  Herein after LIU
As for independent claim 1, LIU discloses a robotic hand comprising: a palm; a thumb and four fingers that are connected to the palm {see LIU at least figures 3 and 4 and abstract}; a first driving assembly configured to drive the thumb to rotate {see at least figure 1, item 52, page 4, paragraphs 0013-0014}; a second driving assembly and a third driving assembly configured to respectively drive two of the four fingers to rotate {see the translation of abstract and figures 1-4; and page 4, at least paragraphs. 0013-
As for dep. claim 2, which discloses wherein the four fingers comprise an index finger, a middle finger, a ring finger and a little finger, the second driving assembly is configured to drive the index finger to rotate, the third driving assembly is configured to drive the middle finger to rotate, and the fourth driving assembly is configured to drive the ring finger and the little finger to rotate {see LIU at least figures 3-4; page 4, paragraphs 0013-0016 and translation of abstract}. 
As for dep. claim 3, which discloses wherein the second driving assembly, the third driving assembly and the fourth driving assembly are parallel to one another, and perpendicular to the first driving assembly {see LIU at least figures 1-2, items 52-55}. 
As for dep. claim 4, which discloses wherein the second driving assembly, the third driving assembly, and the fourth driving assembly have a same configuration, the configuration of the second driving assembly is symmetric with respect to a configuration of the first driving assembly {see LIU at least figures 1-3, page 4, paragraphs 0013-0016}. 
As for dep. claim 5, which discloses wherein the first driving assembly, the second driving assembly, the third driving assembly, and the fourth driving assembly have a same configuration {see LIU at least figures 1 and 2, items 53, 54 and 55}. 
As for dep. claim 6, which discloses wherein the first driving assembly comprises an actuator, a lead screw connected to the actuator, and a nut engaged with the lead screw, and the thumb is fixed to the nut {see LIU at least figures 1-5}.
As for dep. claim 7, which discloses wherein the first driving assembly further comprises a transmission mechanism that comprises a drive gear connected to the actuator and a driven gear engaged with the drive gear and fixed to the lead screw, and the actuator and the lead screw are located at a same side of the transmission mechanism {see LIU at least figures 1-5 and page 5, paragraphs 0001-0012}.
As for dep. claim 8, which discloses wherein the first driving assembly further comprises a control circuit board for monitoring a rotational state of the thumb, the control board comprises a slider potentiometer electrically connected thereto, and a sliding contact of the slider potentiometer is fixed to the nut {see LIU at least figures 1-5 position sensor 41 and page 4, paragraphs 0013-0016}. 
As for dep. claim 9, which discloses wherein the thumb comprises a first phalanx connected to the palm, a second phalanx rotatably connected to the first phalanx via a shaft, and a first pulling rope for driving the second phalanx to rotate, a first torsion spring is arranged on the shaft, and comprises two legs respectively abutting against the first phalanx and the second phalanx, the first torsion spring is configured to apply a restoring force to the second phalanx, one end of the first pulling rope is connected to the first driving assembly, and an opposite end of the first pulling rope extends into the first phalanx and is connected to an end of the second phalanx {see LIU figures 1-5 and page 5}. 
As for dep. claim 10, which discloses a second pulling rope, wherein the thumb further comprises a third phalanx rotatably connected to the second phalanx via an axle, a second torsion spring is arranged on the axle, and comprises two legs respectively abutting against the second phalanx and the third phalanx, the second torsion spring is configured to apply a restoring force to the third phalanx, one end of the second pulling rope is connected to an end of the first phalanx, and an opposite end of the second pulling rope is connected to an end of the third phalanx {see LIU figures 1-5 and page 5}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurita et al (US 2011/024,1368); Blackwell et al (US 2007/0035143); Kondo et at (US 2019/0152068); Engler et al (US 5447403).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KIRA NGUYEN/Primary Examiner, Art Unit 3664